Citation Nr: 1701215	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).

2. Entitlement to a rating in excess of 10 percent for service-connected left knee laxity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision  In September 2009, the Veteran filed a notice of disagreement (NOD).  In June 2010, the RO furnished the Veteran a statement of the case (SOC), dated May 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2010.

In July 2015, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a January 2016 supplemental SOC (SSOC)), and returned these matter  to the Board for further consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board most recently remanded the claims on appeal, in July 2015, for additional evidentiary development-primarily, to arrange for the Veteran  to undergo VA examination for evaluation of his left knee disabilities, and  to obtain VA treatment records dated since August 2014.  The Board also directed that, thereafter, the AOJ should adjudicate the claims-to include based on review of additional evidence associated with the claims file after the May 2010 SOC-in light of all pertinent evidence and legal authority.  The Board finds that, while the AOJ arranged for the Veteran to undergo VA examination (to which the Veteran did not report)  and associated VA treatment records dated since August 2014 with the claims file, the AOJ did not properly readjudicate the claims on appeal. 

In the January 2016 SSOC reflecting readjudication of the claims, the AOJ did not cite to or discuss regulations pertinent to evaluation of the Veteran's  knee disabilities, to include 38 C.F.R. § 4.1 (2016) and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261, and 5257 (2016).  Further, in the  Reasons and Bases section of the SSOC,  the AOJ discussed the criteria for service connection, but then  concluded that an increased rating in excess of 10 percent for the Veteran's left knee arthritis was denied.  The AOJ did not discuss the Veteran's left knee range of motion or comment as to the severity of either left knee disability under consideration.

Under these circumstances, the Board finds that the AOJ failed to properly adjudicate the claims for higher ratings for left knee arthritis and laxity, as directed.   Therefore, another remand of these matters for proper adjudication of each claim on appeal on the basis of all applicable rating criteria and rating considerations is warranted.  See Stegall, supra.  

Prior to readjudicating the claims on appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  


As for VA records, the record includes VA treatment records from the Memphis VA Medical Center (VAMC) dated through February 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Memphis VAMC all pertinent records of evaluation and/treatment of the Veteran since September 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016)..

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted  (to include arranging for the Veteran to undergo further examination, if appropriate),  prior to adjudicating the claims on appeal.  

The AOJ's adjudication  of each higher rating claim should clearly include t consideration of all applicable rating criteria and rating considerations, as well as whether staged rating of the disability  is warranted, and whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 3..321(b)(1), are invoked.

 Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Memphis VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.
 
5.  After completing the requested actions, and any additional notification and/or development deemed warrantee (to include arranging for further examination of the Veteran, if appropriate), adjudicate each claim for increased rating on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority .

Adjudication of each claim should  include consideration of all applicable rating criteria and rating considerations,  whether staged rating of the disability is warranted, and whether the criteria for referral for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321 (b)(1), are invoked.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes citation to additional legal authority considered (to specifically include 38 C.F.R. § 4.1, and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261, and 5257). along with clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


